     Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 1 of 56 Page ID #:1



 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   THOMAS R. KAUFMAN, Cal. Bar No. 177936
 3 1901 Avenue of the Stars, Suite 1600
   Los Angeles, California 90067-6055
 4 Telephone: 310.228.3700
   Facsimile: 310.228.3701
 5 E mail       tkaufman@sheppardmullin.com
 6

 7 CHAMBERLAIN HRDLICKA
     WHITE WILLIAMS & AUGHTRY
 8
     Annette A. Idalski (application pro hac vice pending)
 9 191 Peachtree Street, N.E., 46th floor
     Atlanta, GA 30303-1747
10 Telephone: (404) 658-5386
     Annette.Idalski@chamberlainlaw.com
11

12
     Counsel for Petitioner Halliburton Energy Services, Inc.
13

14                         UNITED STATES DISTRICT COURT
15                       CENTRAL DISTRICT OF CALIFORNIA
16 HALLIBURTON ENERGY                         Case No.
     SERVICES, INC,
17
                 Petitioner,                  PETITIONER HALLIBURTON
18                                            ENERGY SERVICES INC.’S
           v.                                 CONSENT PETITION TO CONFIRM
19                                            FINAL ARBITRATION AWARD
     DONALD STENNETT, an individual,          AND FOR ENTRY OF JUDGMENT
20
                 Respondent.                  [9 U.S.C. § 9]
21

22

23

24

25

26

27

28


                                                  PETITION TO CONFIRM ARBITRATION AWARD
     Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 2 of 56 Page ID #:2



 1         This action seeks to confirm an Award of Arbitration awarding judgment in
 2 favor of Halliburton Energy Services, Inc. (“Halliburton”) and awarding nothing on

 3 respondent Donald Stennett’s claims.        Pursuant to the Federal Arbitration Act,
 4 codified at 9 U.S.C. § 1 et seq. (the “FAA”), Halliburton alleges as follows for its

 5 Petition to Confirm Arbitration Award against Stennett, who consents to the filing

 6 of this Petition and the relief it seeks.

 7                            JURISDICTION AND VENUE
 8         1.    This Court has subject matter jurisdiction over this action pursuant 28
 9 U.S. Code § 1332. Stennett sought damages in excess of $75,000.00 and is a citizen
10 of the state of California. Halliburton is a corporation incorporated within the state

11 of Delaware with its principal office and place of business being Harris County,

12 Texas.

13         2.    Personal jurisdiction over Stennett is proper because he is a resident of
14 California.

15         3.    Venue is proper in the Central District of California pursuant to 9
16 U.S.C. § 9 because this application is “made to the United States court in and for the

17 district within which such award was made.”

18                                        THE PARTIES
19         4.    Halliburton is a corporation incorporated within the state of Delaware
20 with its principal office and principal place of business being Harris County, Texas.

21 At all material times, Halliburton maintained an office in the state of California.

22         5.    At all times mentioned herein, Stennett was, and is, an individual
23 residing in the state of California.

24         6.    Stennett was represented by counsel located in Ventura, California for
25 purposes of the underlying arbitration.

26                THE ARBITRATION PROCEEDING AND AWARD
27         7.    At all material times, Stennett was employed as a directional driller
28 (“DD”) for Halliburton.

                                               -1-
                                                     PETITION TO CONFIRM ARBITRATION AWARD
     Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 3 of 56 Page ID #:3



 1         8.     As a condition of his employment at Halliburton, Stennett signed a
 2 Binding Arbitration Agreement (the “Arbitration Agreement”). Paragraph 4A of the

 3 Agreement requires that “All disputes not otherwise settled by the Parties shall be

 4 finally and conclusively resolved through arbitration. . . .” Paragraph 4B of the

 5 Agreement requires that “Each dispute shall be arbitrated on an individual basis. . .

 6 .”    Pursuant to Paragraph 8A, the FAA applies to all proceedings under the
 7 Agreement. A true and correct copy of the Agreement is attached hereto as Exhibit

 8 A.

 9         9.     Stennett filed his initial Demand for Arbitration on or around March
10 28, 2018. The operative pleadings at the time of the arbitration were Stennett’s First

11 Amended Complaint, filed on or around March 20, 2019, and Halliburton’s

12 Amended Answer to Plaintiff’s Arbitration Complaint, filed on or around April 11,

13 2019.     In the arbitration, Stennett asserted causes of action for failure to pay
14 minimum wage, failure to pay overtime compensation, failure to provide meal and

15 rest periods, failure to furnish accurate itemized wage statements, waiting time

16 penalties, and unfair business practices pursuant to the Fair Labor Standards Act,

17 California Labor Code and California Business and Professions Code. Halliburton

18 denied all of Stennett’s claims and allegations, and asserted numerous defenses,

19 including, but not limited to, that Stennett released his claims against Halliburton.

20         10.    The Judicial Arbitration and Mediation Services, Inc. (“JAMS”)
21 appointed the Hon. Steven J. Stone, Presiding Justice, California Court of Appeal

22 (Ret.) as arbitrator (the “Arbitrator”).

23         11.    Counsel for Stennett, Palay & Hefelfinger APC, were given proper
24 notice of the arbitration hearing scheduled for February 25, 2020, and appeared at

25 the hearing.

26         12.    Counsel for Halliburton, Annette A. Idalski and Kyle D. Winnick of
27 Chamberlain Hrdlicka White Williams & Aughtry, represented Respondent

28 Halliburton.

                                              -2-
                                                    PETITION TO CONFIRM ARBITRATION AWARD
     Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 4 of 56 Page ID #:4



 1         13.    At the hearing, both parties presented oral and documentary evidence,
 2 which was received by the Arbitrator.

 3         14.    On February 25, 2020, based on the documents and testimony
 4 presented at the hearing, and the governing provisions of Arbitration Agreement, the

 5 Arbitrator issued a Findings of Fact, Conclusions of Law and Award (the “Award”).

 6 A true and correct copy of the Award is attached hereto as Exhibit B.

 7         15.    In the Award, which is well-reasoned and comprehensive, the
 8 Arbitrator found that Stennett duly and validly released all claims asserted against

 9 Halliburton, and the Arbitrator found in favor of Halliburton on all claims asserted
10 by Stennett.

11         16.    By stipulation dated July 21, 2020, the Parties agreed that they consent
12 to having the Award confirmed by a court of competent jurisdiction and that there

13 are no grounds upon which to vacate the Award. A true and correct copy of this

14 stipulation is attached hereto as Exhibit C.

15                MEMORANDUM OF POINTS AND AUTHORITIES
16         17.    “A motion to confirm an arbitration award is intended to be a summary
17 proceeding that merely makes the arbitrators’ award a final, enforceable judgment of

18 the court.” Hellmich v. Mastiff Contracting, LLC, 2015 WL 391989, at *5 (C.D.

19 Cal. Jan. 27, 2015).

20         18.    “[E]very presumption favors the arbitrator’s award, and the merits of
21 the award, either on question of law or fact, are generally not subject to review.”

22 Thibodeau v. Crum, 4 Cal. App. 4th 749, 760 (1992) (quoting Lehto v. Underground

23 Constr. Co., 69 Cal. App. 3d 933, 939 (1977)).

24         19.    The FAA provides that “a court ‘must’ confirm an arbitration award
25 ‘unless’ it is vacated, modified, or corrected ‘as prescribed”’ by the FAA. Central

26 Montana Rail v. BNSF Ry. Co., 422 F. App’x 636, 637 (9th Cir. 2011) (citing Hall

27 St. Assoc., LLC v. Mattel, Inc., 552 U.S. 576, 582 (2008)).

28

                                              -3-
                                                    PETITION TO CONFIRM ARBITRATION AWARD
     Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 5 of 56 Page ID #:5



 1         20.    There are no grounds for vacating, modifying, or correcting the Award.
 2 Indeed, Stenntt consents to the confirmation of the Award by this Court. See Exh.

 3 C.

 4         21.    Even if Stennett’s consent to confirmation is not dispositive, the
 5 standard of review of arbitral awards is exceedingly narrow.           Under the FAA,
 6 confirmation is required “even in the face of erroneous findings of fact or

 7 misinterpretations of law.” Lagstein v. Certain Underwriters at Lloyd’s, London,

 8 607 F.3d 634, 640 (9th Cir. 2010).

 9         22.    As the United States Supreme Court has explained:
10                the provision for judicial confirmation of an arbitrator’s award
11
                  contained in § 9 carries no hint of flexibility. On application
                  for an order confirming the arbitration award, the court “must
12                grant” the order “unless the award is vacated, modified, or
13                correct as prescribed in sections 10 and 11 of this title.” There
                  is nothing malleable about “must grant,” which unequivocally
14                tells courts to grant confirmation in all cases, except when one
15                of the “prescribed” exceptions applies.

16 Hall St. Assoc., LLC v. Mattel, Inc., 552 U.S. 576, 587 (2008) (emphasis added).

17
           23.    When requested to confirm an arbitration award, “[c]ourts are not
18
     authorized to review the arbitrator’s decision on the merits,” even if the losing party
19
     alleges that the decision was in error. Major League Baseball Players Ass’n v.
20
     Garvey, 532 U.S. 504, 509 (2001) (citing United Paperworkers Int’l Union, AFL-
21
     CIO v. Misco, Inc., 484 U.S. 29, 36 (1987)). “If an ‘arbitrator is even arguably
22
     construing or applying the contract and acting within the scope of his authority,’ the
23
     fact that ‘a court is convinced he committed serious error does not suffice to
24
     overturn his decision.’” Id. (quoting Eastern Associated Coal Corp. v. Mine
25
     Workers, 531 U.S. 57, 62 (2000)). “[E]ven ‘serious error’ on the arbitrator’s part
26
     does not justify overturning his decision, where . . . he is construing a contract and
27
     acting within the scope of his authority.” Id. at 510. (quoting Misco, 484 U.S. at 38).
28

                                               -4-
                                                     PETITION TO CONFIRM ARBITRATION AWARD
     Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 6 of 56 Page ID #:6



 1 “‘[C]ourts . . . have no business weighing the merits of the grievance [or]

 2 considering whether there is equity in a particular claim.’” Id.

 3         24.   Therefore, because it is ripe for confirmation, and because there is no
 4 basis for vacating or modifying the Award, this Court, respectfully, should issue an

 5 order confirming the Final Award pursuant to 9 U.S.C. § 9, and enter judgment

 6 consistent with same.

 7                                CLAIM FOR RELIEF
 8
           1.    Halliburton repeats and re-alleges the allegations in paragraphs 1
 9 through 23 above.
10         2.    Pursuant to the FAA, Halliburton is entitled to a judgment entered by
11 this Court to confirm the Award in favor of Petitioner.

12         3.    The Award is final and binding on the Parties pursuant to the Binding
13 Arbitration Agreement.

14                               PRAYER FOR RELIEF
15
           WHEREFORE, Halliburton respectfully requests that this Court issue a
16 judgment in its favor:

17         (a)   Confirming and entering judgment on the Award; and
18         (b)   Providing such other and further relief as may be requested.
19 Dated: August 18, 2020

20
                                 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
21

22
                                 By                   /s/ Thomas R. Kaufman
23
                                                     THOMAS R. KAUFMAN
24

25                                               Attorneys for Petitioner
                                         HALLIBURTON ENERGY SERVICES, INC
26

27

28

                                              -5-
                                                    PETITION TO CONFIRM ARBITRATION AWARD
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 7 of 56 Page ID #:7




                             EXHIBIT A
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 8 of 56 Page ID #:8
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 9 of 56 Page ID #:9
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 10 of 56 Page ID #:10
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 11 of 56 Page ID #:11
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 12 of 56 Page ID #:12
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 13 of 56 Page ID #:13
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 14 of 56 Page ID #:14
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 15 of 56 Page ID #:15
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 16 of 56 Page ID #:16
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 17 of 56 Page ID #:17
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 18 of 56 Page ID #:18
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 19 of 56 Page ID #:19
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 20 of 56 Page ID #:20
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 21 of 56 Page ID #:21
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 22 of 56 Page ID #:22
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 23 of 56 Page ID #:23
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 24 of 56 Page ID #:24
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 25 of 56 Page ID #:25
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 26 of 56 Page ID #:26
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 27 of 56 Page ID #:27
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 28 of 56 Page ID #:28
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 29 of 56 Page ID #:29
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 30 of 56 Page ID #:30
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 31 of 56 Page ID #:31
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 32 of 56 Page ID #:32
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 33 of 56 Page ID #:33
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 34 of 56 Page ID #:34
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 35 of 56 Page ID #:35
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 36 of 56 Page ID #:36
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 37 of 56 Page ID #:37
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 38 of 56 Page ID #:38




                              EXHIBIT B
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 39 of 56 Page ID #:39
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 40 of 56 Page ID #:40
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 41 of 56 Page ID #:41
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 42 of 56 Page ID #:42
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 43 of 56 Page ID #:43
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 44 of 56 Page ID #:44
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 45 of 56 Page ID #:45
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 46 of 56 Page ID #:46
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 47 of 56 Page ID #:47
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 48 of 56 Page ID #:48
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 49 of 56 Page ID #:49
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 50 of 56 Page ID #:50
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 51 of 56 Page ID #:51
   Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 52 of 56 Page ID #:52



                              PROOF OF SERVICE BY E-Mail

                   Re: Stennett, Donald vs. Halliburton Energy Services Inc
                                  Reference No. 1220058651


       I, Monique Childs, not a party to the within action, hereby declare that on May 18, 2020,

I served the attached FINDINGS OF FACT, CONCLUSIONS OF LAW AND AWARD on the

parties in the within action by electronic mail at Los Angeles, CALIFORNIA, addressed as

follows:

Brian Hefelfinger Esq.                                  Michael S. Helsley Esq.
Palay & Hefelfinger, APC                                Wanger Jones Helsley PC
1746 S. Victoria Avenue                                 265 E. River Park Circle
Ste 230                                                 Suite 310
Ventura, CA 93003                                       Fresno, CA 93720
Phone: (805) 628-8220                                   Phone: 559-233-4800
bdh@calemploymentcounsel.com                            mhelsley@wjhattorneys.com
   Parties Represented:                                    Parties Represented:
   Donald Stennett                                         Halliburton Energy Services, Inc.

Nelita Hatch Esq.                                       Annette A. Idalski Esq.
Halliburton                                             Kyle D. Winnick Esq.
3000 N. Sam Houston Pkwy E.                             Chamberlain Hrdlicka White, et al.
Houston, TX 77032                                       191 Peachtree St, NE
Phone: 281-575-3000                                     46th Floor
nelita.hatch@halliburton.com                            Atlanta, GA 30303
   Parties Represented:                                 Phone: 404-659-1410
   Halliburton Energy Services, Inc.                    annette.idalski@chamberlainlaw.com
                                                        kyle.winnick@chamberlainlaw.com
                                                           Parties Represented:
                                                           Halliburton Energy Services, Inc.



       I declare under penalty of perjury the foregoing to be true and correct. Executed at Los

Angeles, CALIFORNIA on May 18, 2020.


      Monique Childs
___/s/______________________________
Monique Childs
JAMS
MChilds@jamsadr.com
Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 53 of 56 Page ID #:53




                              EXHIBIT C
    Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 54 of 56 Page ID #:54



CHAMBERLAIN HRDLICKA
 WHITE WILLIAMS & AUGHTRY
Annette A. Idalski
Kyle D. Winnick
191 Peachtree Street, NE, 46th Fl.
Atlanta, Georgia 30303-1747
Telephone: (404) 658-5386
Annette.Idalski@chamberlainlaw.com
Kyle.Winnick@chamberlainlaw.com


                                    JAMS ARBITRATION

DONALD STENNETT,

                      Claimant,
                                                  CASE REFERENCE NO. 1220058651
        v.

HALLIBURTON ENERGY SERVICES,
INC., a Delaware corporation,

                      Respondent.



                                    JOINT STIPULATION

         Respondent Halliburton Energy Services, Inc. (“Halliburton”) and Claimant Donald

Stennett (“Stennett”) (collectively the “Parties”), by and through their attorneys, stipulate as

follows:

        1.     On May 18, 2020, the Arbitrator issued a Findings of Fact, Conclusions of Law

and Award finding that Halliburton is the prevailing party on all claims asserted by Stennett in

this Arbitration (the “Award”), and finding that Halliburton is not entitled to any fees and/or

costs from Stennett. The Award is incorporated herein by this reference.

        2.     Each party shall be responsible for his/its own fees and costs.

        3.     Each party agrees that there is no ground(s) to vacate the Award.




3524185.v1
      Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 55 of 56 Page ID #:55



         4.      Each party will consent to having the Award confirmed by a court of competent

jurisdiction.



SO STIPULATED this 21st day of July, 2020.



CHAMBERLAIN HRDLICKA                                  PALAY HEFELFINGER, APC
WHITE WILLIAMS & AUGHTRY

By:      s/ Annette A. Idalski                        By:    s/ Brian D. Hefelfinger
         Annette A. Idalski                                  Brian D. Hefelfinger
         Kyle D. Winnick                                     1746 S. Victoria Ave, Suite 230
         191 Peachtree Street, N.E., 46th floor              Ventura, CA 93003
         Atlanta, GA 30303-1747                              Telephone: (805) 628-8220
         Telephone: (404) 658-5386                           Facsimile: (805) 765-8600
         annette.idalski@chamberlainlaw.com                  Email: dh@calemploymentcounsel.com
         kyle.winnick@chamberlainlaw.com

Counsel for       Respondent    Halliburton   Energy Counsel for Claimant Donald Stennett
Services, Inc.




3524185.v1
     Case 2:20-cv-07488 Document 1 Filed 08/19/20 Page 56 of 56 Page ID #:56



 1
 2
                                       PROOF OF SERVICE

 3         At the time of service, I was over 18 years of age and not a party to this action.
 4   I am employed in the County of Los Angeles, State of California. My business address
     is 1901 Avenue of the Stars, Suite 1600, Los Angeles, CA 90067-6055.
 5
 6          On August 19, 2020, I served true copies of the following document(s)
     described as
 7
     PETITIONER HALLIBURTON ENERGY SERVICES INC.’S CONSENT
 8   PETITION TO CONFIRM FINAL ARBITRATION AWARD AND FOR
     ENTRY OF JUDGMENT
 9
     CIVIL CASE COVER SHEET
10
     NOTICE OF INTERESTED PARTIES
11
     PROPOSED ORDER CONFIRMING AWARD
12
13   on the interested parties in this action as follows:
14   Brian D. Hefelfinger
15   Palay Hefelfinger, APC
     1746 S. Victoria Ave., Suite 230
16
     Ventura, CA 93003
17                 BY MAIL: I enclosed the document(s) in a sealed envelope or package
     addressed to the persons at the addresses listed in the Service List and placed the
18
     envelope for collection and mailing, following our ordinary business practices. I am
19   readily familiar with the firm's practice for collecting and processing correspondence
20   for mailing. On the same day that correspondence is placed for collection and mailing,
     it is deposited in the ordinary course of business with the United States Postal Service,
21   in a sealed envelope with postage fully prepaid. I am a resident or employed in the
22   county where the mailing occurred.
23          I declare under penalty of perjury under the laws of the State of California that
24   the foregoing is true and correct.
25
           Executed on August 19 2020, at Los Angeles, California.
26
27
                                                       s/Thomas R. Kaufman
                                                   Thomas Kaufman
28   _________________________________________________________________________________

                                                - 1 -

     3557285
